DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-13 of copending Application No. 16/581,782 (reference application).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-13 of copending Application No. 16/581,782 recite limitations that make obvious all limitations of pending claims 1-3 and 8-10 as detailed below. In essence, the pending claims recite additional elements of the filtering step defined by the copending claims. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the copending application because the additional elements are simply directed to routine signal processing steps of signal convolution and domain transformation in a digital filter.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending Claims
Copending Application No. 16/581,782
1. A method for processing an audio signal, the method comprising: 
	receiving an input audio signal; 
	receiving a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generating one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generating one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transforming the one or more filtered subframes for each subband; and 
	generating a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.
2. A method for processing a multimedia signal, the method comprising: 
	receiving a multimedia signal; 
	receiving a set of filter coefficients for each subband, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, and wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain; and 
	filtering each subband signal of the multimedia signal by using the set of filter coefficients corresponding thereto.
2. The method of claim 1, wherein the filter order is individually determined for each subband based at least in part on reverberation time information extracted from the corresponding set of proto-type subband filter coefficients.
3. The method of claim 2, wherein the filter order is determined based at least part on energy decay time information of the corresponding subband. 

4. The method of claim 3, wherein the energy decay time information is obtained from one or more sets of proto-type subband filter coefficients for the corresponding subband.

(or)

5. The method of claim 3, wherein the multimedia signal includes an audio signal, and wherein the set of proto-type subband filter coefficients is a set of binaural room impulse response (BRIR) filter coefficients in the frequency domain.

6. The method of claim 5, wherein the energy decay time information includes reverberation time information.
3. The method of claim 2, wherein the filter order has a single value for each subband.
7. The method of claim 2, wherein the filter order has a single value for each subband.

a processor configured to: 
	receive an input audio signal; 
	receive a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generate one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generate one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transform the one or more filtered subframes for each subband; and 
	generate a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.
8. An apparatus for processing a multimedia signal, the apparatus comprising: 
a processor configured to: 
	receive a multimedia signal; 
	receive a set of filter coefficients for each subband, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, and wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain; and 
	filter each subband signal of the multimedia signal by using the set of filter coefficients corresponding thereto. 
9. The apparatus of claim 8, wherein the filter order is individually determined for each subband based at least in part on reverberation time information extracted from the corresponding set of proto-type subband filter coefficients.
9. The apparatus of claim 8, wherein the filter order is determined based at least part on energy decay time information of the corresponding subband. 

10. The apparatus of claim 9, wherein the energy decay time information is obtained from one or more sets of proto-type subband filter coefficients for the corresponding subband.

(or)

11. The apparatus of claim 9, wherein the multimedia signal includes an audio signal, and wherein the set of proto-type subband filter coefficients is a set of binaural room impulse response (BRIR) filter coefficients in the frequency domain.

12. The apparatus of claim 11, wherein the energy decay time information includes reverberation time information.
10. The apparatus of claim 9, wherein the filter order has a single value for each subband.
13. The apparatus of claim 8, wherein the filter order has a single value for each subband.


Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of U.S. Patent No. 9,848,275 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 9,848,275 B2 recite limitations that make obvious all limitations of pending claims 1-2 as detailed below. In essence, the pending claims recite additional elements of the filtering step defined by the copending claims. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the copending application because the additional elements are simply directed to routine signal processing steps of signal convolution and domain transformation in a digital filter.
Pending Claims
U.S. Patent No. 9,848,275 B2
1. A method for processing an audio signal, the method comprising: 
	receiving an input audio signal; 
	receiving a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generating one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generating one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transforming the one or more filtered subframes for each subband; and 
	generating a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.

2. The method of claim 1, wherein the filter order is individually determined for each subband based at 

	receiving an input audio signal including at least one of a multi-channel signal and a multi-object signal; 
	receiving type information of a filter set for binaural filtering of the input audio signal, the type of the filter set being one of a finite impulse response (FIR) filter, a parameterized filter in a frequency domain, and a parameterized filter in a time domain; 
	receiving filter information for binaural filtering based on the type information; and 
	performing the binaural filtering for the input audio signal by using the received filter information, 
	wherein when the type information indicates the parameterized filter in the frequency domain, 
	the receiving filter information step receives subband filter coefficients having a length determined for each subband of a frequency domain, and 
	the performing the binaural filtering step filters each subband signal of the input audio signal by using the subband filter coefficients corresponding thereto. 

2. The method of claim 1, wherein the length of each subband filter coefficients is determined based on reverberation time information of the corresponding subband, which is obtained from proto-type filter coefficients, and 
	the length of at least one subband filter coefficients obtained from the same proto-type filter 


Claims 1-2 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 9,860,668 B2.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 9,860,668 B2 recite limitations that make obvious all limitations of pending claims 1-2 and 5-7 as detailed below. In essence, the pending claims recite additional elements of the filtering step defined by the copending claims. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the copending application because the additional elements are simply directed to routine signal processing steps of signal convolution and domain transformation in a digital filter.
Pending Claims
U.S. Patent No. 9,860,668 B2
1. A method for processing an audio signal, the method comprising: 
	receiving an input audio signal; 
	receiving a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generating one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generating one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transforming the one or more filtered subframes for each subband; and 


2. The method of claim 1, wherein the filter order is individually determined for each subband based at least in part on reverberation time information extracted from the corresponding set of proto-type subband filter coefficients.

	receiving an input audio signal including a multi-channel signal; 
	receiving filter order information variably determined for each subband of a frequency domain; 
	receiving block length information for each subband based on a fast Fourier transform length for each subband of filter coefficients for binaural filtering of the input audio signal; 
	receiving Variable Order Filtering in Frequency-domain (VOFF) coefficients corresponding to each subband and each channel of the input audio signal per block of the corresponding subband, a total sum of lengths of the VOFF coefficients corresponding to the same subband and the same channel being determined based on the filter order information of the corresponding subband; and 
	filtering each subband signal of the input audio signal by using the received VOFF coefficients to generate a binaural output signal.

2. The method of claim 1, wherein the filter order is determined based on reverberation time information of the corresponding subband, which is obtained from proto-type filter coefficients, and 



6. The method of claim 4, wherein when the reference filter length is N and the predetermined block size corresponding thereto is M, the M is a value of power of 2 and 2N = kM is satisfied (k is a natural number).
3. The method of claim 1, wherein the length of the VOFF coefficients per block is determined as a value of power of 2 having the block length information of the corresponding subband as an exponent value.
7. The method of claim 1, wherein the generating FFT filter coefficients further comprising: 
	partitioning each set of filter coefficients by a half of the predetermined block size; 
	generating temporary filter coefficients of the predetermined block size by using the partitioned filter coefficients, wherein a first half part of the temporary filter coefficients is constituted by the partitioned filter coefficients and a second half part of the temporary filter coefficients is constituted by zero-padded values; and 
	generating the FFT filter coefficients by performing the FFT to the temporary filter coefficients.
4. The method of claim 1, wherein the generating of the binaural output signal further comprises: 
	partitioning each frame of the subband signal into subframe units determined based on the predetermined block length, and 
	performing fast convolution between the partitioned subframes and the VOFF coefficients. 

5. The method of claim 4, wherein the length of the subframe is determined as a value which is a half as large as the predetermined block length, and 
	the number of partitioned subframes is determined based on a value obtained by dividing the total length of the frame by the length of the subframe.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,204,630 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10,204,630 B2 recite limitations that make obvious all limitations of pending claims 1-14 as detailed below. In essence, the pending claims recite additional elements of the filtering step defined by the copending claims. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the copending application because the additional elements are simply directed to routine signal processing steps of signal convolution and domain transformation in a digital filter.
Pending Claims
U.S. Patent No. 10,204,630 B2
1. A method for processing an audio signal, the method comprising: 
	receiving an input audio signal; 
	receiving a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generating one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generating one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transforming the one or more filtered subframes for each subband; and 
	generating a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.

2. The method of claim 1, wherein the filter order is individually determined for each subband based at least in part on reverberation time information extracted from the corresponding set of proto-type subband filter coefficients.

3. The method of claim 2, wherein the filter order has a single value for each subband.

4. The method of claim 1, wherein the predetermined block size is determined to be a smaller value between a first value and a second value, 
	wherein the first value is obtained by multiplying a reference filter length of a corresponding set of filter coefficients by 2, and 
	wherein the second value is a predetermined maximum FFT size.
1.  A method for processing an audio signal, comprising:
	receiving an input audio signal;  
	receiving one or more binaural room impulse response (BRIR) filter coefficients in a time domain corresponding to at least one position in a virtual reproduction space;  
	converting the BRIR filter coefficients into a plurality of sets of subband filter coefficients;  
	truncating each set of subband filter coefficients based on a filter order obtained by at least partially using characteristic information extracted from each set of subband filter coefficients, wherein a length of a set of truncated subband filter coefficients of at least one subband is different from a length of a set of truncated subband filter coefficients of another subband;  
	generating FFT filter coefficients by fast Fourier transforming (FFT) each set of truncated subband filter coefficients by a predetermined block size in a corresponding subband, wherein the predetermined block size is determined to be a smaller value between first and second values, the first value being obtained by multiplying a reference filter length of a corresponding set of truncated subband filter coefficients by 2, the second value being a predetermined maximum FFT size; and
	performing block-wise fast convolution on each subband signal of the input audio signal by using the FFT filter coefficients corresponding thereto. 

2.  The method of claim 1, wherein the characteristic information includes reverberation time information of the corresponding set of subband filter coefficients, and the filter order has a single value for each subband.
5. The method of claim 4, wherein the reference filter length represents any one of a true value or an approximate value of the filter order in a form of power of 2.
3.  The method of claim 1, wherein the reference filter length represents any one of a true value and an approximate value of the filter order in a form of power of 2. 

4.  The method of claim 3, wherein when the reference filter length is N and the predetermined block size corresponding thereto is M, the M is a power of 2 value and 2N=kM (k is a natural number). 
7. The method of claim 1, wherein the generating FFT filter coefficients further comprising: 
	partitioning each set of filter coefficients by a half of the predetermined block size; 
	generating temporary filter coefficients of the predetermined block size by using the partitioned filter coefficients, wherein a first half part of the temporary filter coefficients is constituted by the partitioned filter coefficients and a second half part of the temporary filter coefficients is constituted by zero-padded values; and 
	generating the FFT filter coefficients by performing the FFT to the temporary filter coefficients.
5.  The method of claim 1, wherein the generating FFT filter coefficients further comprising: 
	partitioning each set of truncated subband filter coefficients by a half of the predetermined block size;  
	generating temporary filter coefficients of the predetermined block size by using the partitioned filter coefficients, a first half part of the temporary filter coefficients being constituted by the partitioned filter coefficients and a second half part of the temporary filter coefficients being constituted by zero-padded values; and 
	fast Fourier transforming the generated temporary filter coefficients.
8. An apparatus for processing an audio signal, the apparatus comprising: 
a processor configured to: 
	receive an input audio signal; 
	receive a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generate one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generate one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transform the one or more filtered subframes for each subband; and 
	generate a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.

9. The apparatus of claim 8, wherein the filter order is individually determined for each subband based at least in part on reverberation time information 

10. The apparatus of claim 9, wherein the filter order has a single value for each subband.

11. The apparatus of claim 9, wherein the predetermined block size is determined to be a smaller value between a first value and a second value, 
	wherein the first value is obtained by multiplying a reference filter length of a corresponding set of filter coefficients by 2, and 
	wherein the second value is a predetermined maximum FFT size.

a processor configured to: 
	receive an input audio signal;  
	receive one or more binaural room impulse response (BRIR) filter coefficients in a time domain corresponding to at least one position in a virtual reproduction space;  
	convert the BRIR filter coefficients into a plurality of sets of subband filter coefficients;  
	truncate each set of subband filter coefficients based on a filter order obtained by at least partially using characteristic information extracted from each set of subband filter coefficients, wherein a length of a set of truncated subband filter coefficients of at least one subband is different from a length of a set of truncated subband filter coefficients of another subband;  
	generate FFT filter coefficients by fast Fourier transforming (FFT) each set of truncated subband filter coefficients by a predetermined block size in a corresponding subband, wherein the predetermined block size is determined to be a smaller value between first and second values, the first value being obtained by multiplying a value twice a reference filter length of a corresponding set of truncated subband filter coefficients by 2, the second value being a predetermined maximum FFT size;  and 
	perform block-wise fast convolution on each subband signal of the input audio signal by using the FFT filter coefficients corresponding thereto. 

7.  The apparatus of claim 6, wherein the characteristic information includes reverberation time information of 

8.  The apparatus of claim 6, wherein the reference filter length represents any one of a true value and an approximate value of the filter order in a form of power of 2.
13. The apparatus of claim 11, wherein when the reference filter length is N and the predetermined block size corresponding thereto is M, the M is a value of power of 2 and 2N = kM is satisfied (k is a natural number).
9.  The apparatus of claim 8, wherein when the reference filter length is N and the predetermined block size corresponding thereto is M, the M is a power of 2 value and 2N=kM (k is a natural number).
14. The apparatus of claim 8, wherein the processor is further configured to: 
	partition each set of filter coefficients by a half of the predetermined block size; 
	generate temporary filter coefficients of the predetermined block size by using the partitioned filter coefficients, wherein a first half part of the temporary filter coefficients is constituted by the partitioned filter coefficients and a second half part of the temporary filter coefficients is constituted by zero-padded values; and 
	generate the FFT filter coefficients by performing the FFT to the temporary filter coefficients.
10.  The apparatus of claim 6, wherein the processor is further configured to: 
	partition each set of truncated subband filter coefficients by a half of the predetermined block size;  
	generate temporary filter coefficients of the predetermined block size by using the partitioned filter coefficients, a first half part of the temporary filter coefficients being constituted by the partitioned filter coefficients and a second half part of the temporary filter coefficients being constituted by zero-padded values;  and 
	fast Fourier transform the generated temporary filter coefficients.


Claims 1-3, 5, 8-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 10,469,969 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10,469,969 B2 recite limitations that make obvious all limitations of pending claims 1-3, 5, 8-10, and 12 as detailed below. In essence, the pending claims recite additional elements of the filtering step defined by the copending claims. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the 
Pending Claims
U.S. Patent No. 10,469,969 B2
1. A method for processing an audio signal, the method comprising: 
	receiving an input audio signal; 
	receiving a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generating one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generating one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transforming the one or more filtered subframes for each subband; and 
	generating a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.

2. The method of claim 1, wherein the filter order is individually determined for each subband based at least in part on reverberation time information extracted from the corresponding set of proto-type subband filter coefficients.
1.  A method for processing a multimedia signal, the method comprising: 
	receiving a multimedia signal having a plurality of subbands;  
	receiving one or more proto-type filter coefficients for filtering the multimedia signal;  
	converting the proto-type filter coefficients into a set of subband filter coefficients for each subband;  
	individually truncating the set of subband filter coefficients for each subband based on a filter order obtained by at least partially using energy decay time information determined for each subband from the set of subband filter coefficients, wherein the filter order determines a truncation length of the set of subband filter coefficients, and the filter order is determined to be variable in a frequency domain according to the energy decay time information of each subband; and 
	filtering the multimedia signal by using the truncated set of subband filter coefficients corresponding to each subband signal. 

3.  The method of claim 1, wherein the multimedia signal includes multi-channel or multi-object signals, and the proto-type filter coefficients are BRIR filter coefficients of a time domain. 
3. The method of claim 2, wherein the filter order has a single value for each subband.
4.  The method of claim 1, wherein the filter order has a single value for each subband. 
5. The method of claim 4, wherein the reference filter length represents any one of a true value or an approximate value of the filter order in a form of power of 2.
2.  The method of claim 1, wherein the filter order has a value of a multiple of the power of 2. 
8. An apparatus for processing an audio signal, the apparatus comprising: 
a processor configured to: 
	receive an input audio signal; 

	generate one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generate one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transform the one or more filtered subframes for each subband; and 
	generate a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.

9. The apparatus of claim 8, wherein the filter order is individually determined for each subband based at least in part on reverberation time information extracted from the corresponding set of proto-type subband filter coefficients.


	a rendering unit configured to receive the multimedia signal and filter the multimedia signal by using the truncated set of subband filter coefficients corresponding to each subband signal. 
 
7.  The apparatus of claim 5, wherein the multimedia signal includes multi-channel or multi-object signals, and the proto-type filter coefficients are BRIR filter coefficients of a time domain. 
 


8.  The apparatus of claim 5, wherein the filter order has a single value for each subband.
12. The apparatus of claim 11, wherein the reference filter length represents any one of a true value or an approximate value of the filter order in a form of power of 2.
6.  The apparatus of claim 5, wherein the filter order has a value of a multiple of the power of 2.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,580,417 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,580,417 B2 recite limitations that make obvious all limitations of pending claims 1-14 as detailed below.

Pending Claims
U.S. Patent No. 10,580,417 B2
1. A method for processing an audio signal, the method comprising: 
	receiving an input audio signal; 
	receiving a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generating one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generating one or more filtered subframes for each subband, wherein each filtered subframe is generated by multiplying a corresponding subframe and FFT filter coefficients; 
	inverse fast Fourier transforming the one or more filtered subframes for each subband; and 
	generating a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.
1.  A method for binaural rendering an audio signal, comprising: 
	receiving an input audio signal;  
	receiving a set of truncated subband filter coefficients for filtering each subband signal of the input audio signal, the set of truncated subband filter coefficients being at least a portion of a corresponding set of subband filter coefficients obtained from binaural room impulse response (BRIR) filter coefficients for binaural filtering of the input audio signal, a length of the set of truncated subband filter coefficients being individually determined for each subband based on characteristic information extracted from the corresponding set of subband filter coefficients, the length of the set of truncated subband filter coefficients being determined to be variable in a frequency domain, and the set of truncated subband filter coefficients being constituted by one or more FFT filter coefficients generated by performing fast Fourier transform (FFT) by a predetermined block size in a corresponding subband;  
	generating at least one subframe for each subband by performing fast Fourier transform of each subband signal based on a predetermined subframe size;  
	generating at least one filtered subframe for each subband, each filtered subframe being generated by multiplying a corresponding subframe and the FFT filter coefficients;  
	inverse fast Fourier transforming the at least one filtered subframe for each subband;  and 
	generating a filtered subband signal by overlap-adding the at least one inverse fast Fourier transformed subframe for each subband. 
2. The method of claim 1, wherein the filter order is individually determined for each subband based at least in part on reverberation time information extracted from the corresponding set of proto-type subband filter coefficients.
2.  The method of claim 1, wherein the characteristic information includes reverberation time information of the corresponding set of subband filter coefficients.
3. The method of claim 2, wherein the filter order has a single value for each subband.
3.  The method of claim 1, wherein a length of a set of truncated subband filter coefficients of at least one subband is different from a length of a set of truncated subband filter coefficients of another subband.

	wherein the first value is obtained by multiplying a reference filter length of a corresponding set of filter coefficients by 2, and 
	wherein the second value is a predetermined maximum FFT size.

5. The method of claim 4, wherein the reference filter length represents any one of a true value or an approximate value of the filter order in a form of power of 2.
4.  The method of claim 1, wherein the predetermined block size and the predetermined subframe size have values of power of 2. 

6. The method of claim 4, wherein when the reference filter length is N and the predetermined block size corresponding thereto is M, the M is a value of power of 2 and 2N = kM is satisfied (k is a natural number).
5.  The method of claim 1, wherein the predetermined subframe size is determined based on the predetermined block size in the corresponding subband.
7. The method of claim 1, wherein the generating FFT filter coefficients further comprising: 
	partitioning each set of filter coefficients by a half of the predetermined block size; 
	generating temporary filter coefficients of the predetermined block size by using the partitioned filter coefficients, wherein a first half part of the temporary filter coefficients is constituted by the partitioned filter coefficients and a second half part of the temporary filter coefficients is constituted by zero-padded values; and 
	generating the FFT filter coefficients by performing the FFT to the temporary filter coefficients.
6.  The method of claim 5, the performing of the fast Fourier transform of each subband signal comprises: 
	partitioning each subband signal by the predetermined subframe size;  
	generating a temporary subframe including a first half part constituted by the partitioned subband signal and a second half part constituted by zero-padded values;  and 
	fast Fourier transforming the generated temporary subframe.
8. An apparatus for processing an audio signal, the apparatus comprising: 
a processor configured to: 
	receive an input audio signal; 
	receive a set of filter coefficients for each subband and each channel, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, and wherein the set of filter coefficients is constituted by one or more fast Fourier transform (FFT) filter coefficients generated by performing FFT by a predetermined block size in a corresponding subband; 
	generate one or more subframes for each subband by performing FFT to each subband signal of the input audio signal based on a predetermined subframe size; 
	generate one or more filtered subframes for each subband, wherein each filtered subframe is 
	inverse fast Fourier transform the one or more filtered subframes for each subband; and 
	generate a filtered subband signal by overlap-adding the one or more inverse Fourier transformed subframes for each subband.

	a processor configured to perform rendering of a direct sound and early reflections sound parts for each subband signal, wherein the processor is further configured to: 
	receive an input audio signal;  
	receive a set of truncated subband filter coefficients for filtering each subband signal of the input audio signal, the set of truncated subband filter coefficients being at least a portion of a corresponding set of subband filter coefficients obtained from binaural room impulse response (BRIR) filter coefficients for binaural filtering of the input audio signal, a length of the set of truncated subband filter coefficients being individually determined for each subband based on characteristic information extracted from the corresponding set of subband filter coefficients, the length of the set of truncated subband filter coefficients being determined to be variable in a 
	generate at least one subframe for each subband by performing fast Fourier transform of each subband signal based on a predetermined subframe size;  
	generate at least one filtered subframe for each subband, each filtered subframe being generated by multiplying a corresponding subframe and the FFT filter coefficients;  
	inverse fast Fourier transform the at least one filtered subframe for each subband;  and 
	generate a filtered subband signal by overlap-adding the at least one inverse fast Fourier transformed subframe for each subband.

8.  The apparatus of claim 7, wherein the characteristic information includes reverberation time information of the corresponding set of subband filter coefficients. 

10. The apparatus of claim 9, wherein the filter order has a single value for each subband.
9.  The apparatus of claim 7, wherein a length of a set of truncated subband filter coefficients of at least one subband is different from a length of a set of truncated subband filter coefficients of another subband.
11. The apparatus of claim 9, wherein the predetermined block size is determined to be a smaller value between a first value and a second value, 
	wherein the first value is obtained by multiplying a reference filter length of a corresponding set of filter coefficients by 2, and 
	wherein the second value is a predetermined maximum FFT size.

12. The apparatus of claim 11, wherein the reference filter length represents any one of a true value or an approximate value of the filter order in a form of power of 2.
10.  The apparatus of claim 7, wherein the predetermined block size and the predetermined subframe size have values of power of 2.
13. The apparatus of claim 11, wherein when the reference filter length is N and the predetermined block size corresponding thereto is M, the M is a value of power of 2 and 2N = kM is satisfied (k is a natural number).
11.  The apparatus of claim 7, wherein the predetermined subframe size is determined based on the predetermined block size in the corresponding subband.
14. The apparatus of claim 8, wherein the processor is further configured to: 
	partition each set of filter coefficients by a half of the predetermined block size; 
	generate temporary filter coefficients of the predetermined block size by using the partitioned filter coefficients, wherein a first half part of the temporary 
	generate the FFT filter coefficients by performing the FFT to the temporary filter coefficients.

	partitioning each subband signal by the predetermined subframe size;  
	generating a temporary subframe including a first half part constituted by the partitioned subband 
	fast Fourier transforming the generated temporary subframe.



Allowable Subject Matter
Claims 1-14 are allowable over prior art.  The following is a statement of reasons for the indication of allowable subject matter:  The best prior art identified was Xiang and Villemoes.  The prior art, whether viewed alone, or in any combination, fails to teach or reasonably suggest, “receiving a set of filter coefficients for each subband… truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain,” as similarly recited by independent claims 1 and 8.  Claims 2-7 and 9-14 are dependent on claims 1 and 8, respectively, and are allowable at least for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651